UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period :	January 1, 2014 — December 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: The falling price of oil has captured headlines in recent months and is having a sustained effect on markets and economies worldwide. Cheaper oil allows many consumers and businesses to shift spending to other priorities. At the same time, the decline reflects greater pessimism about global growth, and it is having a negative impact on the energy sector — not just in the United States, but wherever energy is a key export. This change in the investing environment has contributed to an increase in market volatility. Although the U.S. economy continues to grow, economic challenges in Europe, China, and Japan are causing uncertainty. Compared with recent years, we may see more tempered returns from equity and fixed-income markets. While a number of positive trends continue, including an improving housing market and a brighter employment situation, investors should also be alert to a possible increase in short-term interest rates that is widely expected to occur in 2015. History suggests that rising rates could generate headwinds for markets. In all types of market conditions, Putnam offers a wide range of flexible strategies. Our experienced investment teams employ new ways of thinking about building portfolios for both the opportunities and risks in today’s markets. In this dynamic environment, it may be an opportune time for you to meet with your financial advisor to ensure that your portfolio is properly aligned with your goals and tolerance for risk. As always, thank you for investing with Putnam. Performance summary (as of 12/31/14) Investment objective Capital appreciation Net asset value December 31, 2014 Class IA: $20.76 Class IB: $20.71 Total return at net asset value (as of 12/31/14)† Class IA shares* Class IB shares* S&P 500 Index 1 year 15.17% 14.86% 13.69% 5 years 109.22 106.53 105.14 Annualized 15.91 15.61 15.45 10 years 103.83 98.71 109.47 Annualized 7.38 7.11 7.67 Life 162.17 152.31 173.78 Annualized 6.11 5.86 6.39 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 30, 1998. † Recent performance may have benefited from one or more legal settlements. The S&P 500 Index is an unmanaged index of common stock performance. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Research Fund1 Report from your fund’s managers How would you describe the U.S. stock market and economic environment in 2014? Despite some pronounced gyrations in performance late in the year, markets enjoyed a fairly positive economic backdrop in 2014. U.S. growth maintained its momentum from the first half of 2014, and the economy and markets continued to benefit from low interest rates and inflation. By the closing week of the year, broad measures of U.S. stock performance registered double-digit gains for all of 2014, with the fourth quarter alone seeing about a 5% rise in the S&P 500 Index. Putnam VT Research Fund more or less tracked this quarterly performance — and outperformed its benchmark, the S&P 500 Index, for the year — having made solid gains across a variety of areas, including health-care, technology, and consumer staples-related stocks. How strong was corporate earnings growth during the year? The harsh winter of 2013–2014 in the United States slowed earnings in many industries during the first calendar quarter, but we saw earnings rise by approximately 11% in the second quarter. Earnings more or less maintained this pace in the third quarter, growing at a rate of about 10%, which we considered a signal of continued corporate strength. During the second half of 2014, the price of oil collapsed. What implication does this have for the portfolio? Oil price weakness has important implications for a variety of energy services-related stocks, as well as for natural resource companies that are positioned at the higher end of the cost curve, in our view. For companies with higher cost structures, in other words, a low and falling oil price can make it less economically feasible to invest in operations. Having said that, a variety of companies that performed poorly through the course of oil’s fall appear to us to have been unfairly punished by the market. Nevertheless, during the period we added to energy-related positions in certain areas, such as North American natural gas-related companies, which we believe may not be fundamentally harmed by a low oil price. What is your outlook for the U.S. stock market? We believe the United States is effectively in the second half of its economic upturn. Economic indicators have generally been positive, but it has been harder to find cheaply valued stocks. Also, because the Federal Reserve appears to have stopped adding any further economic stimulus, we believe there is potential for greater market volatility. Moreover, we believe economic weakness overseas is a double-edged sword. Europe and Japan are struggling to stimulate their economies and avoid deflation. We believe this introduces heightened risks to U.S. growth, but it also helps keep interest rates and inflation low around the world, in our opinion, which has the potential to extend the current positive economic trends we are experiencing domestically. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Aaron M. Cooper, CFA, is Director of Global Equity Research. He joined Putnam in 2011 and has been in the investment industry since 1999. In addition to Aaron, your fund’s managers are Jacquelyne J. Cavanaugh; Kelsey Chen, Ph.D.; Neil P. Desai; Kathryn B. Lakin; Ferat Ongoren; and Walter D. Scully, CPA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Research Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2014, to December 31, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/13* 0.82% 1.07% Annualized expense ratio for the six-month period ended 12/31/14† 0.81% 1.06% *Fiscal-yeare xpensei nformationi nt hist ablei st akenf romt hem ostr ecent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/14 for the 6 months ended 12/31/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.20 $5.49 $4.13 $5.40 Ending value (after expenses) $1,056.00 $1,054.50 $1,021.12 $1,019.86 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Research Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Research Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Research Fund (the “fund”) at December 31, 2014, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2014 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 10, 2015 4Putnam VT Research Fund The fund’s portfolio 12/31/14 COMMON STOCKS (98.4%)* Shares Value Aerospace and defense (5.6%) Airbus Group NV (France) 3,982 $197,775 Embraer SA ADR (Brazil) 105 3,870 General Dynamics Corp. 3,056 420,567 Honeywell International, Inc. 3,280 327,738 L-3 Communications Holdings, Inc. 10,215 1,289,235 Northrop Grumman Corp. 1,692 249,384 Raytheon Co. 573 61,981 Rockwell Collins, Inc. 340 28,723 United Technologies Corp. 4,783 550,045 Airlines (0.7%) American Airlines Group, Inc. 2,560 137,293 Spirit Airlines, Inc. † 3,032 229,159 Auto components (0.1%) Johnson Controls, Inc. 650 31,421 Banks (6.3%) Bank of America Corp. 20,933 374,491 Citigroup, Inc. 11,906 644,234 Fifth Third Bancorp 13,033 265,547 JPMorgan Chase & Co. 11,542 722,298 KeyCorp 23,538 327,178 Regions Financial Corp. 28,504 301,002 Wells Fargo & Co. 17,277 947,125 Beverages (1.6%) Coca-Cola Enterprises, Inc. 4,782 211,460 Dr. Pepper Snapple Group, Inc. 2,911 208,660 Monster Beverage Corp. † 412 44,640 PepsiCo, Inc. 4,560 431,194 Biotechnology (3.3%) Biogen Idec, Inc. † 1,202 408,019 Celgene Corp. † 5,022 561,761 Gilead Sciences, Inc. † 8,765 826,189 Retrophin, Inc. † 4,379 53,599 Building products (0.7%) Allegion PLC (Ireland) 863 47,862 Fortune Brands Home & Security, Inc. S 7,039 318,656 Capital markets (2.4%) Ameriprise Financial, Inc. 1,690 223,503 Carlyle Group LP (The) 6,636 182,490 Charles Schwab Corp. (The) 13,936 420,728 Invesco, Ltd. 1,395 55,130 KKR & Co. LP 11,768 273,135 Morgan Stanley 1,020 39,576 State Street Corp. 662 51,967 WisdomTree Investments, Inc. S 5,525 86,604 Chemicals (3.3%) Air Products & Chemicals, Inc. 747 107,740 Axalta Coating Systems, Ltd. † 6,760 175,895 Axiall Corp. S 1,251 53,130 CF Industries Holdings, Inc. 420 114,467 Croda International PLC (United Kingdom) 1,432 59,004 COMMON STOCKS (98.4%)* cont. Shares Value Chemicals cont. Dow Chemical Co. (The) 4,689 $213,865 Huntsman Corp. 3,105 70,732 Monsanto Co. 2,393 285,892 Praxair, Inc. 971 125,803 Sherwin-Williams Co. (The) 1,134 298,287 Symrise AG (Germany) 5,140 311,710 Tronox, Ltd. Class A S 1,102 26,316 Commercial services and supplies (0.5%) Rollins, Inc. 2,742 90,760 Tyco International PLC 4,616 202,458 Communications equipment (0.3%) QUALCOMM, Inc. 2,133 158,546 Construction materials (0.3%) CaesarStone Sdot-Yam, Ltd. (Israel) S 1,889 113,000 Martin Marietta Materials, Inc. 187 20,630 Vulcan Materials Co. 299 19,653 Consumer finance (1.4%) American Express Co. 5,363 498,974 Capital One Financial Corp. 3,351 276,625 Containers and packaging (0.7%) MeadWestvaco Corp. 2,779 123,360 Packaging Corp. of America 1,204 93,972 Sealed Air Corp. 2,817 119,525 Smurfit Kappa Group PLC (Ireland) 1,450 32,603 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. † 1,923 90,400 H&R Block, Inc. 1,153 38,833 Weight Watchers International, Inc. † S 1,948 48,388 Diversified financial services (1.0%) Berkshire Hathaway, Inc. Class B † 1,325 198,949 CME Group, Inc. 3,945 349,724 Restaurant Brands International LP (Units) † 12 462 Diversified telecommunication services (0.7%) Verizon Communications, Inc. 8,742 408,951 Electric utilities (1.4%) American Electric Power Co., Inc. 2,729 165,705 Edison International 3,252 212,941 Exelon Corp. S 7,235 268,274 NextEra Energy, Inc. 1,152 122,446 Electrical equipment (0.3%) Eaton Corp PLC 1,307 88,824 Hubbell, Inc. Class B 882 94,224 Electronic equipment, instruments, and components (0.2%) Anixter International, Inc. 773 68,380 Keysight Technologies, Inc. † 1,286 43,428 Energy equipment and services (1.2%) Aker Solutions ASA 144A (Norway) † 20,092 110,711 Baker Hughes, Inc. 4,327 242,615 Halliburton Co. 609 23,952 Schlumberger, Ltd. 3,580 305,768 Putnam VT Research Fund 5 COMMON STOCKS (98.4%)* cont. Shares Value Food and staples retail (1.9%) Costco Wholesale Corp. 2,031 $287,894 CVS Health Corp. 3,847 370,505 Diplomat Pharmacy, Inc. † S 999 27,343 Wal-Mart Stores, Inc. S 2,411 207,057 Walgreens Boots Alliance, Inc. 1,926 146,761 Food products (1.9%) Freshpet, Inc. † S 1,079 18,408 Hershey Co. (The) 965 100,292 JM Smucker Co. (The) 568 57,357 Kellogg Co. 1,517 99,272 Keurig Green Mountain, Inc. 1,902 251,815 Kraft Foods Group, Inc. 2,066 129,456 Mead Johnson Nutrition Co. 1,214 122,056 Mondelez International, Inc. Class A 5,625 204,328 Pinnacle Foods, Inc. 1,362 48,079 S&W Seed Co. † S 1,226 4,904 Health-care equipment and supplies (2.0%) Abbott Laboratories 2,065 92,966 Baxter International, Inc. 378 27,704 Becton Dickinson and Co. 1,391 193,572 Boston Scientific Corp. † 11,603 153,740 Cooper Cos., Inc. (The) 363 58,839 Covidien PLC 704 72,005 Medtronic, Inc. 4,576 330,387 Tornier NV (Netherlands) † 949 24,200 Zimmer Holdings, Inc. 1,548 175,574 Health-care providers and services (2.2%) Aetna, Inc. 692 61,470 AmerisourceBergen Corp. 1,050 94,668 Anthem, Inc. 760 95,509 Cardinal Health, Inc. 2,043 164,931 CIGNA Corp. 2,186 224,961 Express Scripts Holding Co. † 1,385 117,268 HCA Holdings, Inc. † 702 51,520 McKesson Corp. 1,107 229,791 Premier, Inc. Class A † 2,877 96,466 Universal Health Services, Inc. Class B 1,037 115,377 Health-care technology (0.3%) Castlight Health, Inc. Class B † S 8,503 99,485 Cerner Corp. † 939 60,716 Hotels, restaurants, and leisure (1.8%) Hilton Worldwide Holdings, Inc. † 5,827 152,026 Penn National Gaming, Inc. † S 7,103 97,524 Restaurant Brands International, Inc. (Canada) † S 2,064 80,579 Starbucks Corp. 2,145 175,997 Vail Resorts, Inc. 1,249 113,821 Wyndham Worldwide Corp. 1,627 139,532 Wynn Resorts, Ltd. 562 83,603 Yum! Brands, Inc. 1,904 138,706 Household durables (0.4%) PulteGroup, Inc. 5,185 111,270 Whirlpool Corp. 694 134,456 COMMON STOCKS (98.4%)* cont. Shares Value Household products (0.3%) Energizer Holdings, Inc. 1,187 $152,601 Independent power and renewable electricity producers (0.8%) Calpine Corp. † 8,102 179,297 NextEra Energy Partners LP 1,808 61,020 NRG Energy, Inc. 7,646 206,060 Industrial conglomerates (0.2%) General Electric Co. 1,083 27,367 Siemens AG (Germany) 917 103,997 Insurance (2.3%) American International Group, Inc. 7,614 426,460 Assured Guaranty, Ltd. 8,317 216,159 Genworth Financial, Inc. Class A † 16,797 142,775 Hartford Financial Services Group, Inc. (The) 7,119 296,791 Prudential PLC (United Kingdom) 8,557 196,915 Internet and catalog retail (1.9%) Amazon.com, Inc. † 1,606 498,422 Ctrip.com International, Ltd. ADR (China) † 2,511 114,251 Groupon, Inc. † S 8,869 73,258 Priceline Group, Inc. (The) † 298 339,783 Zalando SE (Germany) † 1,942 59,670 Internet software and services (4.5%) Alibaba Group Holding, Ltd. ADR (China) † S 4,267 443,512 Facebook, Inc. Class A † 8,247 643,431 Google, Inc. Class A † 8 4,245 Google, Inc. Class C † 2,023 1,064,907 Pandora Media, Inc. † S 2,075 36,997 Tencent Holdings, Ltd. (China) 5,150 73,894 Yahoo!, Inc. † 3,859 194,918 Yandex NV Class A (Russia) † 1,307 23,474 IT Services (2.0%) CACI International, Inc. Class A † 357 30,766 Computer Sciences Corp. 2,198 138,584 Fidelity National Information Services, Inc. 2,404 149,529 MasterCard, Inc. Class A 3,651 314,570 Visa, Inc. Class A 1,732 454,130 Leisure products (0.2%) Brunswick Corp. 1,663 85,245 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 2,848 116,597 Thermo Fisher Scientific, Inc. 694 86,951 Machinery (0.4%) Oshkosh Corp. 1,400 68,110 Pall Corp. 1,442 145,945 Media (4.9%) Charter Communications, Inc. Class A † 1,419 236,434 Comcast Corp. Class A 9,965 578,070 DISH Network Corp. Class A † 3,975 289,738 Liberty Global PLC Ser. C (United Kingdom) 7,402 357,591 Live Nation Entertainment, Inc. † 9,403 245,512 Time Warner Cable, Inc. 1,134 172,436 Time Warner, Inc. 4,210 359,618 Walt Disney Co. (The) 5,392 507,872 6 Putnam VT Research Fund COMMON STOCKS (98.4%)* cont. Shares Value Metals and mining (0.4%) Alcoa, Inc. 1,921 $30,333 Allegheny Technologies, Inc. 621 21,592 Constellium NV Class A (Netherlands) † 851 13,982 Freeport-McMoRan, Inc. (Indonesia) 3,478 81,246 Hi-Crush Partners LP (Units) 484 15,019 Nucor Corp. 456 22,367 Steel Dynamics, Inc. 1,102 21,753 Multi-utilities (0.8%) Ameren Corp. 1,170 53,972 Dominion Resources, Inc. 10 769 PG&E Corp. 4,152 221,052 Sempra Energy 1,317 146,661 Multiline retail (0.6%) Dollar General Corp. † 2,290 161,903 Macy’s, Inc. S 2,701 177,591 Oil, gas, and consumable fuels (5.9%) Antero Resources Corp. † S 2,688 109,079 Cheniere Energy, Inc. † 1,796 126,438 CONSOL Energy, Inc. 1,176 39,761 Emerge Energy Services LP 321 17,334 EnCana Corp. (Canada) 11,488 159,339 Energen Corp. 3,134 199,824 EOG Resources, Inc. 7,180 661,063 EP Energy Corp. Class A † S 17,135 178,889 Exxon Mobil Corp. 6,669 616,549 Gaztransport Et Technigaz SA (France) 2,717 160,462 Genel Energy PLC (United Kingdom) † 5,855 62,672 MarkWest Energy Partners LP 2,128 142,980 QEP Resources, Inc. 11,848 239,567 Royal Dutch Shell PLC ADR (United Kingdom) 1,986 132,963 Suncor Energy, Inc. (Canada) 10,161 322,917 Total SA ADR (France) 2,800 143,360 Personal products (1.5%) Avon Products, Inc. S 10,001 93,909 Coty, Inc. Class A † S 17,646 364,566 Estee Lauder Cos., Inc. (The) Class A 5,061 385,648 Pharmaceuticals (6.3%) AbbVie, Inc. 7,327 479,479 Actavis PLC † 1,872 481,872 Allergan, Inc. 1,343 285,508 AstraZeneca PLC ADR (United Kingdom) 2,533 178,273 Bristol-Myers Squibb Co. 8,454 499,040 Eli Lilly & Co. 4,913 338,948 Johnson & Johnson 2,985 312,141 Merck & Co., Inc. 7,305 414,851 Mylan, Inc. † 4,126 232,583 Pfizer, Inc. 10,969 341,684 Real estate investment trusts (REITs) (2.6%) Altisource Residential Corp. 1,322 25,647 American Tower Corp. 3,370 333,125 AvalonBay Communities, Inc. 796 130,058 Boston Properties, Inc. 857 110,287 Equity Lifestyle Properties, Inc. 1,239 63,870 Essex Property Trust, Inc. 278 57,435 COMMON STOCKS (98.4%)* cont. Shares Value Real estate investment trusts (REITs) cont. Federal Realty Investment Trust 166 $22,154 Gaming and Leisure Properties, Inc. 3,507 102,895 General Growth Properties 3,363 94,601 Paramount Group, Inc. † 273 5,075 Pebblebrook Hotel Trust 582 26,557 Plum Creek Timber Co., Inc. S 790 33,804 Prologis, Inc. 1,023 44,020 Public Storage 371 68,579 Simon Property Group, Inc. 714 130,027 Ventas, Inc. 1,700 121,890 Vornado Realty Trust 737 86,752 Real estate management and development (0.2%) RE/MAX Holdings, Inc. Class A 3,787 129,705 Road and rail (1.3%) Canadian Pacific Railway, Ltd. (Canada) 322 62,014 Genesee & Wyoming, Inc. Class A † 1,053 94,686 Union Pacific Corp. 4,931 587,430 Semiconductors and semiconductor equipment (3.8%) Applied Materials, Inc. 12,468 310,703 Avago Technologies, Ltd. 1,716 172,612 Broadcom Corp. Class A 6,294 272,719 Intel Corp. 8,764 318,046 Lam Research Corp. 3,297 261,584 Micron Technology, Inc. † 17,645 617,751 Skyworks Solutions, Inc. 1,907 138,658 Software (3.5%) Activision Blizzard, Inc. 1,035 20,855 Adobe Systems, Inc. † 1,442 104,833 Cadence Design Systems, Inc. † S 2,152 40,823 Electronic Arts, Inc. † 1,091 51,293 Microsoft Corp. 21,141 981,999 Oracle Corp. 11,852 532,984 PTC, Inc. † 506 18,545 Red Hat, Inc. † 2,630 181,838 TiVo, Inc. † 2,909 34,443 Specialty retail (2.7%) Advance Auto Parts, Inc. 82 13,061 Autonation, Inc. † 198 11,961 AutoZone, Inc. † 77 47,671 Bed Bath & Beyond, Inc. † 2,479 188,825 Best Buy Co., Inc. 299 11,655 Chico’s FAS, Inc. 1,473 23,877 Express, Inc. † 1,446 21,242 Five Below, Inc. † S 4,263 174,058 GameStop Corp. Class A 23 777 Gap, Inc. (The) 3,417 143,890 GNC Holdings, Inc. Class A 562 26,392 Home Depot, Inc. (The) 4,120 432,476 Michaels Cos., Inc. (The) † S 714 17,657 O’Reilly Automotive, Inc. † 256 49,311 Office Depot, Inc. † 3,866 33,151 Staples, Inc. 1,063 19,262 TJX Cos., Inc. (The) 4,250 291,465 Putnam VT Research Fund 7 COMMON STOCKS (98.4%)* cont. Shares Value Technology hardware, storage, and peripherals (5.3%) Apple, Inc. 17,273 $1,906,593 EMC Corp. 9,729 289,340 Hewlett-Packard Co. 8,583 344,436 SanDisk Corp. 2,276 223,002 Western Digital Corp. 1,581 175,017 Textiles, apparel, and luxury goods (1.5%) Hanesbrands, Inc. 838 93,538 lululemon athletica, Inc. (Canada) † S 556 31,019 Michael Kors Holdings, Ltd. † 2,653 199,240 NIKE, Inc. Class B 3,390 325,949 Tumi Holdings, Inc. † 8,040 190,789 Tobacco (0.9%) Lorillard, Inc. 840 52,870 Philip Morris International, Inc. 5,567 453,432 Trading companies and distributors (0.2%) HD Supply Holdings, Inc. † 2,868 84,577 Water utilities (0.2%) American Water Works Co., Inc. 1,606 85,600 Total common stocks (cost $45,878,779) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 850 $52,131 Total convertible preferred stocks (cost $42,500) PURCHASED OPTIONS Expiration Contract OUTSTANDING (—%)* date/strike price amount Value Energy Select Sector SPDR ETF (Put) Jan-15/$70.00 $4,394 $894 Vodafone Group PLC ADR (Call) Jan-15/40.00 2,140 12 Total purchased options outstanding (cost $6,056) Principal SHORT-TERM INVESTMENTS (7.0%)* amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% d Shares 2,947,192 $2,947,192 Putnam Short Term Investment Fund 0.10% L Shares 865,334 865,334 U.S. Treasury Bills with an effective yield of 0.05%, January 8, 2015 # $75,000 74,999 Total short-term investments (cost $3,887,525) Total investments (cost $49,814,860) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund OTC Over-the-counter SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through December 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $55,730,653. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $54,712 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 8 Putnam VT Research Fund FORWARD CURRENCY CONTRACTS at 12/31/14 (aggregate face value $5,071,423) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Swiss Franc Buy 3/18/15 $134,760 $139,066 $(4,306) Citibank, N.A. British Pound Buy 3/18/15 154,524 156,069 (1,545) Euro Sell 3/18/15 1,366,444 1,410,693 44,249 Credit Suisse International Canadian Dollar Sell 1/21/15 134,220 133,913 (307) Euro Buy 3/18/15 180,053 185,900 (5,847) Swiss Franc Sell 3/18/15 105,350 108,707 3,357 Deutsche Bank AG British Pound Buy 3/18/15 162,780 162,245 535 HSBC Bank USA, National Association Canadian Dollar Buy 1/21/15 176,637 183,169 (6,532) Euro Buy 3/18/15 6,175 6,375 (200) JPMorgan Chase Bank N.A. British Pound Sell 3/18/15 1,236,660 1,245,799 9,139 Canadian Dollar Sell 1/21/15 704,654 731,044 26,390 Euro Buy 3/18/15 209,477 221,146 (11,669) Norwegian Krone Sell 3/18/15 109,329 117,611 8,282 State Street Bank and Trust Co. Euro Buy 3/18/15 73,862 76,256 (2,394) WestPac Banking Corp. Euro Sell 3/18/15 188,166 193,430 5,264 Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/14 contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 5 $513,100 Mar-15 $590 Total WRITTEN OPTIONS OUTSTANDING at 12/31/14 Expiration Contract (premiums $2,803) date/strike price amount Value Energy Select Sector SPDR ETF (Put) Jan-15/$68.00 $4,394 $562 Vodafone Group PLC ADR (Call) Jan-15/45.00 2,140 6 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/14 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International units 156 $— 12/1/15 3 month USD-LIBOR-BBA Russell 2000 Total $(38,804) minus 50bps Return Index JPMorgan Chase Bank N.A. baskets 1,601 — 7/16/15 (3 month USD-LIBOR-BBA A basket (JPCMPTMD) 8,128 plus 30 bp) of common stocks Total $— Putnam VT Research Fund 9 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $7,981,546 $59,670 $— Consumer staples 4,474,507 — — Energy 3,662,398 333,845 — Financials 8,908,408 196,915 — Health care 8,158,644 — — Industrials 5,210,908 301,772 — Information technology 10,767,491 73,894 — Materials 2,168,559 403,317 — Telecommunication services 408,951 — — Utilities 1,723,797 — — Total common stocks — Convertible preferred stocks — 52,131 — Purchased options outstanding — 906 — Short-term investments 865,334 3,022,191 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $64,416 $— Futures contracts 590 — — Written options outstanding — (568) — Total return swap contracts — (30,676) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 10Putnam VT Research Fund Statement of assets and liabilities 12/31/14 Assets Investment in securities, at value, including $2,865,762 of securities on loan (Note 1): Unaffiliated issuers (identified cost $46,002,334) $54,962,658 Affiliated issuers (identified cost $3,812,526) (Notes 1 and 5) 3,812,526 Dividends, interest and other receivables 98,841 Receivable for investments sold 71,936 Unrealized appreciation on forward currency contracts (Note 1) 97,216 Unrealized appreciation on OTC swap contracts (Note 1) 8,128 Total assets Liabilities Payable to custodian 12 Payable for investments purchased 62,838 Payable for shares of the fund repurchased 79,958 Payable for compensation of Manager (Note 2) 25,980 Payable for custodian fees (Note 2) 8,971 Payable for investor servicing fees (Note 2) 3,962 Payable for Trustee compensation and expenses (Note 2) 64,707 Payable for administrative services (Note 2) 377 Payable for distribution fees (Note 2) 6,675 Payable for variation margin (Note 1) 6,075 Unrealized depreciation on OTC swap contracts (Note 1) 38,804 Unrealized depreciation on forward currency contracts (Note 1) 32,800 Written options outstanding, at value (premiums $2,803) (Notes 1 and 3) 568 Collateral on securities loaned, at value (Note 1) 2,947,192 Other accrued expenses 41,733 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $62,280,645 Undistributed net investment income (Note 1) 643,196 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (16,190,077) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,996,889 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $24,359,027 Number of shares outstanding 1,173,549 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.76 Computation of net asset value Class IB Net assets $31,371,626 Number of shares outstanding 1,514,778 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.71 The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund 11 Statement of operations Year ended 12/31/14 Investment income Dividends (net of foreign tax of $9,327) $1,069,899 Interest (including interest income of $394 from investments in affiliated issuers) (Note 5) 518 Securities lending (Note 1) 13,526 Total investment income Expenses Compensation of Manager (Note 2) 307,387 Investor servicing fees (Note 2) 55,869 Custodian fees (Note 2) 37,645 Trustee compensation and expenses (Note 2) 2,217 Distribution fees (Note 2) 79,142 Administrative services (Note 2) 1,407 Auditing and tax fees 33,267 Other 26,536 Total expenses Expense reduction (Note 2) (3,757) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,173,647 Net increase from payments by affiliates (Note 2) 1,600 Net realized loss on swap contracts (Note 1) (10,212) Net realized loss on futures contracts (Note 1) (34,581) Net realized gain on foreign currency transactions (Note 1) 171,367 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 82,330 Net unrealized depreciation of investments, futures contracts, swap contracts and written options during the year (3,159,860) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/14 12/31/13 Increase (decrease) in net assets Operations: Net investment income $544,230 $522,105 Net realized gain on investments and foreign currency transactions 10,301,821 9,626,183 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (3,077,530) 5,907,807 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (255,742) (340,310) Class IB (261,979) (361,090) Decrease from capital share transactions (Note 4) (9,829,094) (10,153,125) Total increase (decrease) in net assets Net assets: Beginning of year 58,308,947 53,107,377 End of year (including undistributed net investment income of $643,196 and $459,401, respectively) The accompanying notes are an integral part of these financial statements. 12 Putnam VT Research Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 12/31/14 .21 2.53 (.20) .83 1.11 94 12/31/13 .17 4.43 (.21) .82 1.08 90 12/31/12 .19 1.97 (.17) .85 1.42 89 12/31/11 .13 (.29) (.13) .83 1.10 98 12/31/10 .10 1.64 (.14) .81 .97 100 Class IB 12/31/14 .17 2.51 (.15) 1.08 .87 94 12/31/13 .13 4.43 (.17) 1.07 .83 90 12/31/12 .15 1.96 (.13) 1.10 1.16 89 12/31/11 .10 (.30) (.10) 1.08 .85 98 12/31/10 .08 1.63 (.11) 1.06 .72 100 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. Putnam VT Research Fund13 Notes to financial statements 12/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through December 31, 2014. Putnam VT Research Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after 14 Putnam VT Research Fund translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to manage exposure to market risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $54,701 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower Putnam VT Research Fund 15 default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $2,947,192 and the value of securities loaned amounted to $2,865,762. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $15,996,889 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $4,055,031 N/A $4,055,031 12/31/16 11,941,858 N/A 11,941,858 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from income on swap contracts and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $157,286 to increase undistributed net investment income, $96 to decrease paid-in-capital and $157,190 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $10,100,200 Unrealized depreciation (1,332,476) Net unrealized appreciation 8,767,724 Undistributed ordinary income 677,661 Capital loss carryforward (15,996,889) Cost for federal income tax purposes $50,007,460 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 45.8% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion and 0.475% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at 16 Putnam VT Research Fund an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management voluntarily reimbursed the fund $1,600 for a trading error which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $24,210 Class IB 31,659 Total $55,869 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $3,757 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $32, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $79,142 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales, excluding short-term investments were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $52,236,530 $62,234,973 U.S. government securities (Long-term) — — Total Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at beginning of the reporting period $— $— Options opened 6,534 2,803 Options exercised — — Options expired — — Options closed — — Written options outstanding at end of the reporting period $6,534 $2,803 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/14 Year ended 12/31/13 Year ended 12/31/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 63,976 $1,233,621 36,847 $563,957 22,684 $454,079 17,616 $267,994 Shares issued in connection with reinvestment of distributions 13,929 255,742 22,778 340,310 14,277 261,979 24,169 361,090 77,905 1,489,363 59,625 904,267 36,961 716,058 41,785 629,084 Shares repurchased (294,358) (5,594,514) (340,387) (5,362,290) (337,135) (6,440,001) (402,174) (6,324,186) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $18,136 $10,189,290 $9,342,092 $394 $865,334 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Putnam VT Research Fund 17 Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $2,500 Written equity option contracts (contract amount) (Note 3) $2,500 Futures contracts (number of contracts) 1 Forward currency contracts (contract amount) $5,100,000 OTC total return swap contracts (notional) $320,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $97,216 Payables $32,800 Equity contracts Investments, Receivables, Net assets — Unrealized appreciation 9,624* Payables 39,372 Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $172,848 $— $172,848 Equity contracts (5,142) (34,581) — (10,212) $(49,935) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Foreign exchange contracts $— $— $82,330 $— $82,330 Equity contracts (2,915) 590 — (37,006) $(39,331) Total 18Putnam VT Research Fund This page intentionally left blank. Putnam VT Research Fund 19 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $8,128 $— $— $— $— $8,128 Futures contracts § — Forward currency contracts # — 44,249 3,357 535 — — 43,811 — — — 5,264 97,216 Purchased options** # — 894 — 12 — 906 Total Assets $— $— $— $— Liabilities: OTC Total return swap contracts* # $— $— $— $— $38,804 $— $— $— $— $— $— $38,804 Futures contracts § — 6,075 — — — 6,075 Forward currency contracts # 4,306 1,545 6,154 — — 6,732 11,669 — 2,394 — — 32,800 Written options # — 562 — 6 — 568 Total Liabilities $— $6 $— Total Financial and Derivative Net Assets $6 Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— $— $— $— Net amount $(4,306) $42,704 $(2,797) $535 $(38,472) $(6,732) $40,270 $(6,075) $(2,394) $6 $5,264 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
